HAND, District Judge
(after stating the facts as above). If the Secretary did not violate the statute in respect of all three of the three grounds given for his deportation, I have no jurisdiction. The precise limit of the jurisdiction to review tile sufficiency of the evidence I need not consider. At most it can go no further than to inquire whether the conclusion of the authorities was without any evidence whatever to support it. I do not say that the jurisdiction goes so far, but it certainly goes no further.
In the case at bar there was shown ample reason to suppose that the relator was a person of habitual criminal propensities. I am satisfied, indeed, that there wás extreme likelihood that he would, if he remained here, soon be concerned in crime, and, if evidence could be found, put into prison, fi/ven while he was not imprisoned, he would live at the expense of any community in which he remained. The sole question is whether the words of the statute, “likely to become a public charge,” must be limited to the likelihood of his becoming a pauper. Probably this was the primary meaning of the words, but in modern times many persons have come to regard crime and pauperism as analogous facts in the life of a community, and, without in the least intending necessarily to impose such a sociological purpose upon the classification of Congress 1 believe that the statute should be reasonably construed as including, not only those persons who through misfortune cannot be self-supporting, but also those who will not undertake honest pursuits, and who are likely to become periodically the inmates of prisons. Literally taken, the words in question certainly cover their case. They are surely public charges, at least during the term of their incarceration. Whether they are such while they are living dishonestly, though unconvicted, it is not necessary to determine.
So to construe the act is not to decide that such persons may be convicted and punished upon loose considerations of their probable propensities. The issue is wholly of the relator’s right to enter the country, and that right, as has been so often said, is entirely the creation *276of Congress. Nor does the construction conflict by implication with the other subdivision of section 2 which makes a ground of exclusion the conviction of crime of an immigrant alien, or his admission that he has committed a crime. That subdivision contemplates a single delinquency; but here the Secretary has concluded from the evidence that the relator’s habitual propensities so dispose him to a criminal life that he will be likely to resume it.
It is true that the warrant did not specify this ground of deportation ; but the relator was advised at the outset of the hearing that the authorities meant to rely upon it as a ground of deportation, and I ■find no requirement, either in the act or in the promulgated regulations, that the warrant must state the alleged grounds.
Having determined that there was one adequate ground for his exclusion, I shall not consider the other points which the relator raises. It is not necessary in this view to decide whether the relator’s silence upon the hearing was ah admission which should be used against him. The evidence was adequate, without such admissions, to determine that he was likely to become a public charge; nor does it appear that upon that question the admissions were used against him. I do not mean to be understood as deciding whether they could or could not be so used, that being unnecessary to the determination of this proceeding.
.Writ quashed, and relator remanded.